Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 7-13, 15-19 are allowed. 

The following is an examiner’s statement of reasons for allowance: Amended independent claim 1 recites method of a base station comprising: transmitting to a user equipment (UE) first downlink control information (DCI) including scheduling information for first data; transmitting the first data scheduled by the first DCI and second data in a slot #n; and transmitting to the UE second DCI including a preemption indication (PI) indicating a transmission position of the second data within the slot #n in a slot #n+k, wherein n is an integer equal to or greater than 0 and k is an integer equal to or greater than 1, the PI is a bitmap, each bit included in the bitmap is mapped to one or more symbols corresponding to the transmission position, and a number of the one or more symbols is determined based on monitoring periodicity of the second DCI. Claim 1 is amended to include underlined limitation. 

The applicant’s remark regarding prior arts on record Islam and CATT not teaching the amended claim limitation has been fully considered, and are persuasive. 

Islam teaches the transmission of low latency URLLC data within the scheduling period of the latency tolerant eMBB data, and fig 11 shows the preemption indicator 1107 being after the first and second data has been transmitted in the scheduled period, however the reference does not teach the preemption indictor being bitmap indicating transmission position and number of symbols based on periodicity of the second control information. 

Further search on prior art and the prior arts on record, fail to teach, alone or in combination, the amended claim limitations of claim 1 along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 8 and 16 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/
Primary Examiner, Art Unit 2477                                                                                                                                                                                          12/18/2021